Smith, C. J.,
delivered the. opinion of the court.
This is an appeal from a conviction of grand larceny. The evidence for the state is to the effect, that the appellant entered into a conspiracy with Jesse Carter to steal an automobile for the purpose of selling it and appropriating the proceeds. Jesse was to steal the car to be selected by him and take it to Devine’s residence, where Devine would join him, and together they would dispose of. the car. On the occasion in question Devine, Carter, and Stoggie Wansley, who had joined the conspiracy at Carter’s request, met at the railroad station in the town of Ellisville, and Devine gave Carter a pocketknife with which to turn an automobile switch, and a few minutes thereafter Carter and Wansley stole a Ford Sedan parked near by and drove it to Devine’s residence, where he got into1 the car with the other two, and together they drove the car to Gulfport, where they were arrested.
Devine claims not to have known that the car was stolen, but that he joined Carter and Wansley on their request to go with them for a ride as far as Gulfport and return.
*498Only one of the appellant’s assignments of error requires special notice, and that is that the court below erred in granting the state the following instruction:
“The court instructs the jury for the state that if you believe from the evidence in the case beyond a reasonable doubt that Eoy Devine, in district No. 2, Jones county, Miss., got into the car in question at a time when he knew that the said car was being unlawfully and feloniously taken, stolen, and carried away in said district of Jones county, Miss., for the purpose of aiding and assisting in such taking away, if any there was, then under the law the defendant is guilty as charged, and this is true even though you may further believe that the defendant was not present when the car was first started and knew nothing of it being started away.”
The contention of the appellant is that the larceny was complete when Carter and his companion removed the car from the place where it was parked, and that if he thereafter rendered them any assistance in making away with the car he did not thereby become guilty of larceny, but became only an accessory after the fact. This contention is without merit for the reason that larceny is a continuous offense and is being committed every moment of the time during which the thief deprives the owner of the stolen property of its possession.
“The legal possession” of the goods stolen continues in the “true owner; and every moment’s continuance of the trespass and felony amounts” in legal consideration to a “new caption and asportation.” Watson v. State, 36 Miss. 593; Johnson v. State, 47 Miss. 671; 2 Brill’s Cyclopedia Crim. Law, section 758.
If the appellant aided and assisted Carter and Wansley in mailing away with the car after, and knowing that it had been stolen he is guilty of larceny.

Affirmed.